Case: 20-61026     Document: 00516278494         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 13, 2022
                                  No. 20-61026                         Lyle W. Cayce
                                                                            Clerk

   Geovani Maradiaga-Ochoa,

                                                                       Petitioner,

                                       versus

   Merrick Garland, United States Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                            Agency No. A200-030-803


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Geovani Maradiaga-Ochoa seeks to reopen a removal proceeding.
   The immigration judge denied Maradiaga’s motion to reopen, and the BIA
   affirmed and dismissed Maradiaga’s appeal. Because we conclude that the
   BIA did not abuse its discretion when it determined that (1) Maradiaga
   received notice of the proceeding, (2) Maradiaga’s motion to reopen was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61026      Document: 00516278494          Page: 2   Date Filed: 04/13/2022




                                    No. 20-61026


   untimely, and (3) there was no substantial change to country conditions, we
   AFFIRM the judgment of the BIA.
                                         I.
          Maradiaga, a citizen of Honduras, entered the United States on July 9,
   2005. On July 12, 2005, he was interviewed by a border agent and “readily
   admitted to being a national of Honduras by virtue of birth and to having just
   illegally entered the United States.” On the same day, the agent personally
   served Maradiaga with a Notice to Appear that charged him with
   removability and ordered him to appear before an immigration judge on
   September 29, 2005. The Notice to Appear was in English, and Maradiaga
   states that the agent never explained its contents in Spanish, the only
   language he knows. The Notice to Appear indicates that Maradiaga was
   provided oral notice in Spanish of the time and place of his hearing and the
   consequences for failing to appear.        The Notice to Appear also bears
   Maradiaga’s signature and fingerprint. Upon his release from custody,
   Maradiaga stated that he believed himself to be “in complete freedom.”
          Maradiaga did not appear at his hearing. The immigration judge
   found that documented evidence submitted by the Immigration and
   Nationality Service (INS) established the truth of the facts contained in the
   Notice to Appear. The judge then entered an in absentia removal order.
          In March 2020, Maradiaga moved to reopen the proceedings to
   rescind the removal order. Maradiaga alleges that he was never clearly
   notified that he had to attend a hearing. He states that he was in a state of
   delirium at the time due to his diabetes, and he alleges that the border agents
   did not notify him of the hearing in Spanish. He also states that he did not
   become aware of the removal order until nearly fifteen years later, when he
   filed a Freedom of Information Act request.




                                         2
Case: 20-61026        Document: 00516278494             Page: 3      Date Filed: 04/13/2022




                                         No. 20-61026


           Maradiaga also moved to reopen for the purpose of applying for
   asylum, statutory withholding of removal, and protection under the
   Convention Against Torture. Maradiaga describes several harmful incidents
   that some of his family members have reported in Honduras in the fifteen
   years between the removal hearing and his discovery of the order. In 2006
   and 2010, his sister filed police reports against a man who attempted to rape
   her. After her assailant was tried and acquitted, she received an anonymous
   death threat concerning her family. In 2013, Maradiaga’s brother was
   murdered, and although the family suspects that the murderer was his
   sister’s assailant, the police never arrested anyone. Maradiaga also received
   an anonymous death threat after he inquired about the murder. As a result,
   Maradiaga fears persecution upon returning to Honduras.
           In April 2020, the immigration judged denied Maradiaga’s motion to
   reopen. The immigration judge found that Maradiaga had received proper
   notice of the hearing, that his motion was untimely, that his argument for
   asylum was based on personal circumstances instead of changed country
   conditions, and that the case did not warrant a sua sponte reopening. 1 The
   BIA affirmed and dismissed the appeal. Maradiaga timely petitioned this
   court for review.
                                              II.
           Maradiaga challenges the BIA’s denial of reopening on several
   grounds. He first argues that he did not receive proper notice of the
   September 29, 2005 hearing under 8 U.S.C. § 1229(a)(1). He next argues for
   reopening on the basis of exceptional circumstances. Finally, regarding his
   intentions to apply for asylum upon reopening, Maradiaga argues that the


           1
             Maradiaga does not ask this court to consider the sua sponte reopening issue, so
   we will not do so.




                                               3
Case: 20-61026      Document: 00516278494          Page: 4      Date Filed: 04/13/2022




                                    No. 20-61026


   BIA failed to consider all the evidence regarding changed country conditions.
   We reject each argument.
                                         A.
          We review the disposition of a motion to reopen under a “highly
   deferential abuse-of-discretion standard.” Gomez-Palacios v. Holder, 560
   F.3d 354, 358 (5th Cir. 2009). Accordingly, we “must affirm the BIA’s
   decision as long as it is not capricious, without foundation in the evidence, or
   otherwise so irrational that it is arbitrary rather than the result of any
   perceptible rational approach.” Id.
          Although we review questions of law de novo, we defer to the BIA’s
   interpretation of immigration statutes “unless the record reveals compelling
   evidence that the BIA’s interpretation is incorrect.” Id. Further, “[t]he
   BIA’s factual findings are reviewed under the substantial-evidence test,
   meaning that this court may not overturn the BIA’s factual findings unless
   the evidence compels a contrary conclusion.”           Id.    We consider the
   “underlying decision of the [immigration judge] only if it influenced the
   determination of the BIA.” Id.
                                         B.
          We first address whether the BIA properly denied reopening
   Maradiaga’s proceedings for the purpose of rescinding the order. We
   conclude that the BIA did not abuse its discretion when it determined that
   Maradiaga was properly notified and that the exceptional circumstance
   provision was inapplicable.
                                          1.
          Under 8 U.S.C. § 1229a(b)(5)(C), an in absentia removal order may
   be rescinded only




                                          4
Case: 20-61026         Document: 00516278494                 Page: 5    Date Filed: 04/13/2022




                                          No. 20-61026


          (i) upon a motion to reopen filed within 180 days after the date
          of the order of removal if the alien demonstrates that the failure
          to appear was because of exceptional circumstances (as defined
          in subsection (e)(1)), or (ii) upon a motion to reopen filed at
          any time if the alien demonstrates that the alien did not receive
          notice [of the hearing] in accordance with [§ 1229(a)(1) or (2)]
          . . . or the alien demonstrates that the alien was in Federal or
          State custody and the failure to appear was through no fault of
          the alien.
          Maradiaga argues that he lacked notice because his diabetes and
   delirium put him in an “impaired mental state” when he signed the Notice
   to Appear. Additionally, he argues a lack of proper notice because the Notice
   to Appear was not in his native Spanish. Though 8 U.S.C. § 1229(a)(1) does
   not by its terms require notice to be in the alien’s native language, Maradiaga
   asks us to infer this requirement based on § 1229a(b)(7). 2 He also denies that
   he received oral notice in Spanish from the border agents. The Government
   responds that the Notice to Appear, bearing Maradiaga’s signature and
   fingerprint, confirms that he received oral notice in Spanish. Further, it
   contends that § 1229(a)(1) does not require the Notice to Appear to be in any
   language other than English.




          2
              8 U.S.C. § 1229a(b)(7) states the following:
          Any alien against whom a final order of removal is entered in absentia
          under this subsection and who, at the time of the notice described in
          paragraph (1) or (2) of section 1229(a) of this title, was provided oral
          notice, either in the alien’s native language or in another language the alien
          understands, of the time and place of the proceedings and of the
          consequences under this paragraph of failing, other than because of
          exceptional circumstances (as defined in subsection (e)(1)) to attend a
          proceeding under this section, shall not be eligible for relief under section
          1229b, 1229c, 1255, 1258, or 1259 of this title for a period of 10 years after
          the date of the entry of the final order of removal.




                                                 5
Case: 20-61026      Document: 00516278494          Page: 6    Date Filed: 04/13/2022




                                    No. 20-61026


          Under 8 U.S.C. § 1229(a)(1), an alien who is subject to removal
   proceedings is entitled to written notice of “[t]he time and place at which the
   proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). The alien must also
   be informed of the consequences of failing to appear after receiving notice,
   id. § 1229(a)(1)(G)(ii), including that the immigration judge may enter an
   in absentia removal order against him. Id. § 1229a(b)(5)(A). This court has
   recognized on several occasions that “[§] 1229(a)(1) does not explicitly
   require that the [Notice to Appear] be in any language other than English.”
   Cruz-Diaz v. Holder, 388 F. App’x 429, 430 (5th Cir. 2010) (unpublished);
   Chavez v. Holder, 343 F. App’x 955, 957 (5th Cir. 2009) (unpublished);
   Barbosa v. Filip, 308 F. App’x 822, 824 (5th Cir. 2009) (unpublished). And
   we determine notice to be sufficient if the Notice to Appear comported with
   the statutory requirements. Cruz-Diaz, 388 F. App’x at 430–31.
          The BIA correctly found no error in the immigration judge’s
   determination that Maradiaga was properly notified. The Notice to Appear
   that was personally delivered to Maradiaga clearly stated the time and place
   of the removal proceedings as required under § 1229(a)(1). The statute by
   its terms does not require the Notice to Appear to be in English, and, in any
   event, Maradiaga confirmed with his signature and fingerprint that he was
   orally instructed in Spanish of the time and place of the hearing, as well as of
   the consequences for failing to appear. This information is consistent with
   the information included in the Form I-213 in this case, which states that
   Maradiaga understood that a failure to appear would result in his deportation
   in absentia. It is possible that Maradiaga did not comprehend every detail of
   what was happening due to the language barrier and his condition at the
   border. But we cannot conclude that the BIA abused its discretion in
   determining from the evidence that the statutory requirements for notice
   were met.




                                          6
Case: 20-61026      Document: 00516278494           Page: 7     Date Filed: 04/13/2022




                                     No. 20-61026


          Therefore, we affirm the BIA’s determination that Maradiaga
   received proper notice.
                                          2.
          Maradiaga argues that the BIA did not properly consider his claim for
   exceptional circumstances. In particular, he asserts that equitable tolling
   allows his claim to survive the statute’s 180-day time limit. He argues that
   he “diligently pursued his rights” because he filed his motion to reopen
   within 90-days after learning of the removal order in 2020. He also states
   that he was feeling ill and mentally unstable due to his diabetes and difficult
   journey, and that his condition was an extraordinary circumstance that
   prevented him from timely filing his motion.
          The Government responds that the exceptional circumstances
   exception is inapplicable because Maradiaga was not entitled to equitable
   tolling. It argues that Maradiaga did not diligently pursue his rights because
   he knew that he entered the United States illegally, personally received a
   Notice to Appear, and did nothing to determine his status for fifteen years.
   The Government also asserts that Maradiaga’s illness relates to his condition
   in July 2005, when he crossed the border, and not during his September
   hearing or the 180 days thereafter. It also states that Maradiaga offered no
   evidence of his diabetes in 2005 and that the records only confirm his diabetes
   as far back as 2016.
          Under 8 U.S.C. § 1229a(b)(5)(C)(i), an in absentia removal order may
   be rescinded “upon a motion to reopen filed within 180 days after the date of
   the order of removal if the alien demonstrates that the failure to appear was
   because of exceptional circumstances . . . .” And under § 1229a(e)(1),
   “exceptional circumstances” are those such as “battery or extreme cruelty
   to the alien or any child or parent of the alien, serious illness of the alien, or




                                           7
Case: 20-61026      Document: 00516278494           Page: 8    Date Filed: 04/13/2022




                                     No. 20-61026


   serious illness or death of the spouse, child, or parent of the alien, but not
   including less compelling circumstances . . . .”
          A litigant who fails to file a motion to reopen within 180 days of
   removal based on exceptional circumstances is entitled to equitable tolling if
   two elements are satisfied: “(1) that he has been pursuing his rights diligently,
   and (2) that some extraordinary circumstance stood in his way and prevented
   timely filing.” Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016)
   (quoting Menominee Indian Tribe of Wis. v. United States, 577 U.S. 250, 255
   (2016)). “[N]either excusable neglect nor ignorance of the law is sufficient
   to justify equitable tolling.” Fierro v. Cockrell, 294 F.3d 674, 682 (5th Cir.
   2002) (internal quotation omitted).
          The BIA did not abuse its discretion in finding Maradiaga’s motion
   untimely. Maradiaga did not move to reopen until nearly fifteen years after
   the removal order was issued. Obviously, that is well beyond the 180-day
   time limit. Even if timely, we would not consider his condition at the border
   to be an exceptional circumstance. Nor do we believe that Maradiaga is
   entitled to equitable tolling. He had full knowledge that he illegally crossed
   the border, signed a Notice to Appear showing that he was notified of the
   hearing, and did nothing else to determine his status for fifteen years. This
   behavior cannot be called diligent and does not justify extending the statutory
   time limit.
          Thus, the BIA correctly determined that the exceptional
   circumstances provision of § 1229a(b)(5)(C)(i) is inapplicable.
                                          C.
          We next address whether the BIA properly determined that reopening
   was not warranted based on changed country conditions. Maradiaga argues
   that a change in country conditions is established due to the attacks against
   his sister, the murder of his brother, and the death threats Maradiaga




                                          8
Case: 20-61026        Document: 00516278494              Page: 9       Date Filed: 04/13/2022




                                         No. 20-61026


   received for his subsequent investigation. He argues that these incidents
   testify to the deterioration of the Honduran police force and its inability to
   protect him from persecution upon his return. The Government responds
   that these attacks and threats constitute only personal circumstances. 3
           Under 8 U.S.C. § 1229a(c)(7)(C)(i), a “motion to reopen shall be filed
   within 90 days of the date of entry of a final administrative order of removal.”
   However, for the purpose of applying for asylum, there is no time limit on
   filing if there are “changed country conditions arising in the country of
   nationality or the country to which removal has been ordered, if such
   evidence is material and was not available and would not have been
   discovered or presented at the previous proceeding.”                           8 U.S.C.
   § 1229a(c)(7)(C)(ii). A showing of a change in “personal circumstances”
   does not constitute a change in country conditions. Singh v. Lynch, 840 F.3d
   220, 222–23 (5th Cir. 2016) (“Singh’s assertion that he fears for his safety
   upon returning to India, given the new threats and violence experienced by
   his mother and the Indian police’s targeting of him, amounts to a change in
   personal circumstances and does not constitute changed country
   conditions.”).




           3
             Responding to Maradiaga’s argument about the Honduran police’s inability to
   protect him, the Government contends that this court lacks jurisdiction to consider it
   because Maradiaga did not raise the argument to the BIA and thus failed to exhaust his
   administrative remedies. See 8 U.S.C. 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448, 452–53
   (5th Cir. 2001) (“An alien fails to exhaust his administrative remedies with respect to an
   issue when the issue is not raised in the first instance before the BIA—either on direct
   appeal or in a motion to reopen.”); see also Townsend v. INS, 799 F.2d 179, 181 (5th Cir.
   1986) (“When exhaustion is statutorily mandated, the requirement is jurisdictional.”).
   However, Maradiaga sufficiently addressed the broader issue of changed country
   conditions to the BIA, so we will consider the additional reasoning Maradiaga brings to this
   court.




                                                9
Case: 20-61026     Document: 00516278494           Page: 10   Date Filed: 04/13/2022




                                    No. 20-61026


          The BIA was correct to find no error in the immigration judge’s
   finding of a lack of changed circumstances. The incidents concerning
   Maradiaga and his family do not constitute changed country conditions, but
   rather personal circumstances. We also cannot conclude that Maradiaga’s
   claims regarding the deterioration of the Honduran police force constituted
   changed country conditions. The only evidence in the record of the police
   force in 2005 is a statement in Maradiaga’s asylum application that he “knew
   that the police would not protect [him]” because they were “bribed and
   controlled by the gangs.” So, it appears that such conditions were present
   the first time he filed for asylum; he has not shown there has been a material
   change.
                           *             *              *
          Because we hold that the BIA did not abuse its discretion when it
   determined that Maradiaga received notice, that his motion was untimely,
   and that there was not a substantial change to country conditions, we
   AFFIRM the judgment of the BIA.




                                        10